Citation Nr: 0201503	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  01-07 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for dysthymia, as 
secondary to service-connected Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel



REMAND

The veteran served on active duty from December 1981 to 
February 1989.  He appeals to the Board of Veterans' Appeals 
(Board) from an April 2000 RO decision which denied service 
connection for headaches, and denied service connection for 
dysthymia (depression) claimed as secondary to service-
connected Meniere's syndrome (formerly diagnosed as 
labyrinthitis).  

With his September 2001 substantive appeal, the veteran 
requested a Board videoconference hearing, to be conducted at 
the RO.  Thus, this case must be returned to the RO to 
arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2001).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
Board videoconference hearing in 
connection with his appeal.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


